DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 3/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10089607 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Todd Hopfinger (Registration No 72,567), during a communication on March 26, 2021.

The claims have been amended as follows: 
8.	(Currently Amended) A non-transitory computer-readable storage medium storing a set of instructions which, when executed by one or more processors of a secure element in an electronic device during a point-of-sale transaction, causes the one or more processors to perform operations comprising:
authenticating, by an authentication applet in a master security domain of the secure element, user information;

	generating a signed data element based at least in part on the transaction amount;
	transmitting, via an interface circuit of the electronic device, the signed data element and connection information to an other electronic device using a near-field connection;
	establishing, via the interface circuit, a second connection with the other electronic device based at least in part on the connection information, wherein the second connection is based at least in part on a communication protocol other than a near-field-communication protocol; and
completing the point-of-sale transaction with the other electronic device using the second connection, wherein the completing the point-of-sale transaction comprises:
receiving, via the interface circuit, a signed transaction data element from the other electronic device using the second connection; and 
transmitting, via the interface circuit, information associated with the signed transaction data element to a server to conduct the point-of-sale transaction.
	
9.	(Canceled) 

10.	(Currently Amended) The non-transitory computer-readable storage medium of claim [[9]] 8, the operations further comprising:
transmitting, via the interface circuit, the signed data element to the server, the signed data element comprising a signed blob; and 


11.	(Currently Amended) The non-transitory computer-readable storage medium of claim [[9]] 8, the authenticating comprising: 
receiving, at the authentication applet, the user information associated with a user of the electronic device; and
authenticating, using the authentication applet, the user based at least in part on the received user information and stored authentication information in the electronic device.

12.	(Currently Amended) The non-transitory computer-readable storage medium of claim [[9]] 8, the operations further comprising: 
receiving from the server, via the interface circuit, confirmation that the point-of-sale transaction was completed; and
transmitting, via the interface circuit, the confirmation to the other electronic device using the second connection.

14.	(Currently Amended) The non-transitory computer-readable storage medium of claim [[9]] 8, wherein the transmitting the signed data element is performed concurrently with the establishing the second connection.

8, wherein the other electronic device generates the signed transaction data element based at least in part on the transaction amount and a merchant identifier.

16.	(Currently Amended) A processor-implemented method for conducting a point-of-sale transaction at an electronic device, comprising a secure element and an interface circuit, with an other electronic device, wherein the method comprises:
authenticating, by an authentication applet in a master security domain of the secure element, user information;
	receiving, in a supplemental security domain of the secure element, a transaction amount associated with the point-of-sale transaction in response to the authentication applet authenticating the user information;
	generating, via the secure element, a signed data element based at least in part on the transaction amount;
	transmitting, via the interface circuit, the signed data element and connection information to the other electronic device using a near-field connection;
	establishing, via the interface circuit, a second connection with the other electronic device based at least in part on the connection information, wherein the second connection is based at least in part on a communication protocol different than a near-field-communication protocol; and
completing the point-of-sale transaction with the other electronic device using the second connection, wherein the completing the point-of-sale transaction comprises:
receiving, via the interface circuit, a signed transaction data element from the other electronic device using the second connection, the signed transaction data element comprising a signed transaction blob; and 
transmitting, via the interface circuit, information associated with the signed transaction data element to a server to conduct the point-of-sale transaction.

17.	(Canceled) 

18.	(Currently Amended) The method of claim [[17]] 16, further comprising:
transmitting, via the interface circuit, the signed data element to the server, the signed data element comprising a signed blob; and 
receiving, via the interface circuit, a confirmation from the server that the electronic device is authorized to conduct the point-of-sale transaction.

19.	(Currently Amended) The method of claim [[17]] 16, the authenticating further comprising: 
receiving, at the authentication applet, the user information associated with a user of the electronic device; and
authenticating, using the authentication applet, the user based at least in part on the received user information and stored authentication information in the electronic device.

20.	(Currently Amended) The method of claim [[17]] 16, further comprising: 

transmitting, via the interface circuit, the confirmation to the other electronic device using the second connection.

Reasons for Allowance
Claims 1-8, 10-12, 14-16, and 18-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Popularity is increasing for electronic devices being used to wirelessly conduct financial transactions.  One approach for conducting financial transactions using cellular telephones includes the use of near-field communications so that payment information may be wirelessly communicated to a point-of-sale terminal.  As more users are using electronic devices to conduct financial transactions, there is a need for an improved way to perform these payments using the electronic devices.  The instant claims attempt to improve both the convenience and security of wireless payments using electronic devices.  

Using signed data elements in an NFC transaction is conventional at the time of the invention as evidenced by the cited references (e.g. US 20150134561 A1 “Ashley”).  Using mobile devices to send transaction amounts is conventional at the time of the invention as evidenced by the cited reference (e.g. US 20100223145 A1 “Dragt”).  Performing a handover request to switch between NFC communication to Wi-Fi communication is conventional at the time of the invention as evidenced by the cited reference (e.g. US 20120295540 A1 “Hong”). Using NFC-Bluetooth to perform a transaction with mobile devices is conventional at the time of 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685